Citation Nr: 1608310	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent disabling for the period from March 29, 2007 to August 14 2008. 

2.  Entitlement to an increased evaluation for PTSD in excess of 50 percent disabling since August 15, 2008.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Larry Schuh, Esq. 
WITNESSES AT HEARING ON APPEAL

Appellant and L.L. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.  

These claims come before the Board of Veterans' Appeals (Board) from a March 2007 and an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

The Veteran testified at a hearing before the Board in December 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

On review of the jurisdictional status of the claims, the finds that the claims for left ear hearing loss and tinnitus are original service connection claims.  Therefore, the issue is as characterized on the title page.  

In a May 2008 rating decision the RO granted service connection for PTSD and awarded the Veteran a 30 percent disability rating with an effective date of March 29, 2007.  In November 2008, the RO increased the Veteran's disability rating to 50 percent with an effective date of August 15, 2008.  Since neither RO decision awarded the maximum evaluation from the date of claim, the issue of entitlement to an evaluation in excess of 30 percent for the period from March 29, 2007 to August 14, 2008 and in excess of 50 percent for the period since August 15, 2008 is still before the Board for adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue is as characterized on the title page.  

TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for a higher rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher initial rating is sought (in this case, the Veteran has alleged that he is unemployable in part due to his psychiatric disability), then part and parcel of the initial rating matter is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the record suggests that the Veteran has been unemployed since 1994 due to his service-connected disabilities, to include his psychiatric disorder, and he submitted a disability determination by the Social Security Administration (SSA) which shows that disability benefits were granted since 1998 for his service connected tinnitus, as well as depression and anxiety.  The issue of entitlement to a TDIU is therefore raised and is currently before the Board.

The issues of left ear hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service connected PTSD has been manifested by symptoms of suicidal ideation, speech intermittently illogical, spatial disorientation, neglect of personal appearance and hygiene, impairment of short and long term memory, impaired judgement, impaired abstract thinking, and disturbances in motivation and mood.  

2.  The Veteran has a current diagnosis of tinnitus that is related to his military service.  

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the veteran's present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is currently evaluated as 50 percent disabling, effective as of August 15, 2008.  However, the Veteran was evaluated as 30 percent disabled from March 29, 2007 to August 14, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  After a careful review of the evidence, the Board has determined that an increased evaluation to 70 percent for the entire period on appeal is warranted.  

Under this diagnostic code, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

The DSM-IV (which was in effect during most of the appeal period) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-V contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

In considering the evidence under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for an increased evaluation to 70 percent disabling for his service connected PTSD for the entire period on appeal.

The Veteran underwent a VA psychiatric examination for the first time in April 2008.  He reported that he was angered and frightened during service.  During the examination the Veteran became very defensive regarding his work history.  He had poor concentration and would lose track of inquiries made to him and repeatedly had to be redirected.  His communication skills were impaired by his high speed, "machine gun," rate of speech.  There were lapses in sustained focus due to intrusive visualizations.  The Veteran described himself as anxious and nervous; as well as having symptoms of sleeplessness, restlessness, experiencing nightmares, and estrangement from co-workers.  The Veteran was diagnosed with PTSD due his re-experiencing of trauma, intrusive memories, surreal nightmares, sleeplessness, difficulty concentrating, an inability to recall aspects of his service, estrangement from co-workers, and avoidance of discussions around war.  

An increased rating is warranted because the competent evidence of record demonstrates that the Veteran's symptoms more closely approximate a 70 percent evaluation.  The evidence of record shows that the Veteran has severe occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; nightmares or hallucinations; a deterioration in the maintenance of minimal personal hygiene; depression; anxiety; panic attacks; deteriorating memory; and suicidal ideation.  While the Board acknowledges that the Veteran does not have all of the symptoms of a 70 percent evaluation, for instance the Veteran does not display obsessive ritual behavior or spatial disorientation.  However, the Veteran's overall disability more closely approximates a 70 percent rating for the entire period on appeal.  

A VA psychiatric evaluation from October 2008 notes that the Veteran reported feeling "jittery," anxious, and nauseous when shopping.  He was diagnosed by this physician as having severe anxiety.  He no longer wanted to attend church because he did not want to shake hands with other congregants.  He further report general discomfort being around more than two people.  The Veteran stated that his panic attacks began about six months after discharge from active service.  The panic attacks occur about twice per week and they are becoming more severe in intensity and duration.  He reported that he had bouts of considerable anger and was only sleeping on average 4 to 5 hours per night, but this was slowly being reduced to 2 to 3 hours.  The Veteran further reported recollections of his events in service as well as experiencing violent nightmares.  He lives near an Airforce base, and the sounds of the helicopters often cause him to "hunker down."  

During the examination, it was noted that he appeared anxious, which interrupted his attention and concentration.  Judgement, insight, and impulse control were all fair.  He reported two relationships that he has had long term; one is with a friend L.L. and the other with a psychiatric nurse S.J.  He noted that these relationships, especially with S.J., helped him learn to live with his PTSD and help steady his symptoms.  In a December 2012 statement in support of his claim, the Veteran stated that his longtime friend S.J. passed causing his PTSD symptoms to increase in severity and intensity; including nightmares, depression, crying spells, and sleeplessness.  

In January 2011, the Veteran's private physician submitted a psychiatric evaluation.  It was reported that the Veteran had difficulty maintaining employment since he returned from Vietnam.  During this examination, his PTSD symptoms were reported as alteration in sleep, decreased concentration, hyperactivity, anxiety, social anxiety, isolation, decreased self-esteem, suicidal thoughts, mood swings, alteration in appetite, memory difficulty, panic attacks, hopelessness and flashbacks (similar to hallucinations).  

The Veteran underwent another VA examination in August 2012.  His PTSD diagnosis was continued and it was reported that he had suicidal thoughts "off and on" since returning from Vietnam and he drank wine in order to induce sleep.  He stated that he still does not like to be in crowds, he often feels depressed, and experiences panic attacks.  The examiner endorsed the following PTSD symptoms at the end of the examination: recurrent and distressing recollections, recurrent distressing dreams; efforts to avoid thoughts of war; inability to recall important aspects of his service; markedly diminished interest or participation in significant activities; sleeplessness; and irritability and outburst of anger.  The examiner concluded that his PTSD symptoms cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

In an October 2012 letter, the Veteran reported that he was previously told not talk about his excessive drinking or suicidal thoughts due to the risk that he could be "locked up."  He states that he has no present plan to commit suicide, but he has more than passive thoughts of death.  

The Veteran also submitted several "buddy" statements to support his claim.  
Of significance is the June 2009 statement in support from the Veteran's friend, L.L., who also testified at the Veteran's hearing.  As a medical doctor and longtime friend of the Veteran he reported witnessing the Veteran have panic attacks causing him to flee from a situation; the Veteran expressing a desire to die in his sleep; having difficulty in personal relationships; a neglect of self-care; social isolation; and a darker outlook on life with less pleasure in living.  L.L. states that he has known the Veteran for more than 50 years and has seen a significant change in the Veteran since his return from Vietnam.  

In viewing the record in its entirety, including his VA examinations, private medical opinion, buddy statements, the Veteran's statements, and treatment notes, the Board finds that the Veteran's overall disability picture more closely approximates that contemplated by a 70 percent evaluation, for the entire period on appeal.  The Veteran is not entitled to a 100 percent evaluation because he has not shown gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

Additional Considerations 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57   (1993). 

The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD: sleeplessness, decreased concentration, hyperactivity, anxiety, social anxiety, isolation, decreased self-esteem, suicidal thoughts, mood swings, alteration in appetite, memory difficulty, panic attacks, hopelessness, suicidal ideation and flashbacks (similar to hallucinations) are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Tinnitus

The Veteran has filed a claim for entitlement to service connection for bilateral tinnitus.  Specifically, he claims that he had dizziness in service as well as ringing in his ears that has continued since service.  During his time in service he was a light truck driver assigned to a convoy unit riding "shotgun" in Vietnam.  At his hearing he stated that he experienced acoustic trauma due to helicopters flying overhead, loud and low flying bomber escorts, and machine gun noise.  After a thorough review of the evidence, the Board has determined that service connection for tinnitus is warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Upon review of the Veteran's service treatment records there is a notation from June 1967 that the Veteran was complaining of dizziness.  However, there is no evidence of any specific treatment or diagnosis of tinnitus in service and his April 1968 Report of Medical examination, completed prior to separation, does not indicate any abnormal testing for hearing or tinnitus.  

The Veteran underwent a VA examination in August 2008.  At this examination the Veteran reported constant tinnitus in both ears and that he first noticed "loud whistles" while in Vietnam.  The examiner opined that his tinnitus was not related to service as there were no complaints or treatment for tinnitus in service; however, the examiner did not discuss treatment and complaints for dizziness during service.  This examination is not responsive for determining the etiology of the Veteran's tinnitus.  

The evidence also reveals that the Veteran was granted Social Security benefits partly due to his bilateral tinnitus.  

The Board finds the Veteran's lay statements regarding his in-service acoustic trauma, experience of dizziness and ringing in the ears during service, and his combat noise exposure in Vietnam to be probative evidence supporting his claim for tinnitus.  The Veteran has stated repeatedly that the ringing in his began during his combat service in Vietnam and has continued and become progressively worse since service.  His account of the development of his disorder is consistent with the facts and circumstances of his service; the Veteran is competent to describe ringing of the ears and there is nothing in the record to question this assertion as to the onset.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. at 511.  

The negative etiological opinion that the August 2008 VA examiner gave was based solely on the lack in service evidence of a diagnosis or treatment of tinnitus and did not consider the Veteran's lay assertion of tinnitus during service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion). 

The benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Therefore, in resolving the benefit of the doubt in the Veteran's favor, service connection for tinnitus is granted.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
In any event, VA provided the Veteran notice letters in May 2007, August 2008, and September 2008 and that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  
  
The Veteran was provided a VA examination in August 2008 which is adequate for the purposes of determining an increased rating as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

A 70 percent evaluation for the entire period on appeal for the service connected disability of PTSD is granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran has asserted entitlement to service connection for hearing loss.  The Veteran underwent a VA examination in August 2008 to determine the etiology of his left ear hearing loss.  The Veteran has since submitted new evidence regarding his claim and the Board finds that remand for another hearing examination is warranted. 

During the course of the Veteran's appeal for a higher rating for his service connected PTSD, it became apparent that the Veteran has been unemployed since 1994 and has been in receipt of SSA benefits since 1998 for his service connected tinnitus, depression and anxiety.  As such, a claim for TDIU must be developed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination, to determine the etiology of his claimed left ear hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All testing, to include an audiogram, must be performed.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.

The examiner should provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's left ear hearing loss disability incurred in or caused by active duty military service, to include any noise exposure therein.

The examiner is asked to specifically discuss the Veteran's statements that he experienced gunfire, sirens, engine noise during is active service.  As well as hearing trauma from gunships and bomb explosions.  

The examiner is also asked to discuss the conflicting evidence from his active service that shows his hearing was "better" upon separation compared to the results from his induction test.  

2.  Send the Veteran a letter satisfying the VCAA duty to notify provisions with respect to his claim of entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

3.  Provide the Veteran the appropriate form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it.

4.  Schedule the Veteran for a TDIU examination in order to make a determination about the impact of the Veteran's service-connected disabilities, in combination, on his employability.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected disabilities, considered in combination, precluded the Veteran from engaging in substantially gainful employment, consistent with his education and occupational experience.  Rationale should be provided for the opinion offered.

5.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


